Dismissed and Memorandum Opinion filed November 15, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00774-CV

                       MARK ANTHONY REYNA, Appellant

                                           V.

          DON SUMNER, HARRIS COUNTY TAX ASSESSOR, Appellee


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-46623


                  MEMORANDUM                        OPINION


      This is an attempted appeal from an order re-setting the trial date. Generally,
appeals may be taken only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001). Interlocutory orders may be appealed only if permitted by statute.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On October 24, 2012, notification was transmitted to all parties of the court=s
intention to dismiss the appeal because there is no appealable order. See Tex. R. App. P.
42.3(a). Appellant=s response fails to demonstrate that this Court has jurisdiction to
entertain the appeal. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM




Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                            2